COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Guadalupe C. Coronel, Individually and as     '
 Representative of the Estate of Veronica                     No. 08-14-00140-CV
 Coronel, Deceased,                            '
                                                                Appeal from the
                            Appellant,         '
                                                               34th District Court
 v.                                            '
                                                            of El Paso County, Texas
                                               '
 Providence Imaging Consultants, P. A., and
 Scott Blumenfeld, M. D.,                      '              (TC# 2014DCV0904)

                           Appellees.          '

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until December 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 26, 2014.

       IT IS SO ORDERED this 26th day of November, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.